Order filed December 1, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00717-CV
                                 ___________
      IN THE INTEREST OF C.L.D. AND C.K.D. MINOR CHILDREN



                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-63458


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 257th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On October 19, 2022, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed a motion to extend time to pay for the record until
November 14, 2022. We granted that motion. As of today, the record has not been
filed and appellant has not provided this court with proof of payment for the
record.

      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to do so, the appeal is subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).



                                  PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.